DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 11/27/2019, in which claims 1 - 20 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for Application 16698322, filed 11/27/2019, which claims Priority from Provisional Application 62776350, filed 12/06/2018 and also claims Priority from Provisional Application 62787044, filed 12/31/2018. 


Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 02/25/2020 based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 7, 15 – 16 and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US 20130272377 A1), hereinafter “Karczewicz,” in view of Chien et al. (US 20160366435 A1), hereinafter “Chien,” and in view of Lee et al. (US 20200236362 A1), hereinafter “Lee,” and Zhou. (US 20120320984 A1).


	In regard to claim 1, Karczewicz discloses: a method for video decoding in a decoder, (See Karczewicz, Abstract, lines 1 – 4: method for video decoding) comprising: 
decoding prediction information for a current block in a current picture that is a part of a coded video sequence, (See Karczewicz, Fig. 10 and Pars. 0011, 0026: decoding prediction information, such as reference index syntax element; Pars. 0131, 0133 and 0135: prediction information for a current block of a current picture; Par. 0064: video sequence including a series of video frames or pictures) the prediction information indicating a motion vector predictor index (Karczewicz, Abstract and Par. 0094: motion vector predictor index (mvp_flag); See also Par. 0181) for selecting a motion vector predictor candidate in a motion vector predictor candidate list; (Karczewicz, Par. 0094: motion vector predictor index used to inform a video decoder 30 where to locate the MVP in a reference picture list containing MVP candidate blocks; See also Pars. 0183 – 0185: motion vector predictor candidate list, MVP candidate list)
Karczewicz appears not to be specific about the features of the decoding method  comprising: determining whether the motion vector predictor index is smaller than a threshold; decoding a motion vector difference (MVD) corresponding to the motion vector predictor candidate when the motion vector predictor index is determined to be smaller than the threshold; and reconstructing the current block based on the motion vector predictor candidate and the MVD. 
However, Chien teaches: determining whether the motion vector predictor index is smaller than a threshold; (Chien, Par. 0139: STMVP (Motion Vector Predictor) made available when N1 is smaller than a threshold or the predictor is different from other motion vector predictors (with smaller merge index); STMVP mode with motion vector predictors corresponding sub-PUs under ATMVP made available when N2 is smaller than another threshold. thresholds for N1 and N2 set equal to a predetermined value M)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Karczewicz and Chien, before him/her, to combine the features of those references in order to achieve a method for video decoding comprising determining whether the motion vector predictor index is smaller than a threshold.
Nonetheless, Chien appears not to be specific about: decoding a motion vector difference (MVD) corresponding to the motion vector predictor candidate when the motion vector predictor index is determined to be smaller than the threshold; and reconstructing the current block based on the motion vector predictor candidate and the MVD.  
 	In the same line of endeavor, Lee teaches: decoding a motion vector difference (MVD) corresponding to the motion vector predictor candidate when the motion vector predictor index is determined to be smaller than the threshold; (See Lee, Par. 0182: encoding apparatus 100 may calculate a motion vector difference (MVD); decoding apparatus 200 may perform entropy decoding on motion vector candidate index included in the bitstream to produce entropy-decoded MVD; See also Par. 0298) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Karczewicz Chien, and Lee, before him/her, to combine the features of those references in order to achieve a method for video decoding comprising determining whether the motion vector predictor index is smaller than a threshold; decoding a motion vector difference corresponding to the motion vector predictor candidate when the motion vector predictor index is determined to be smaller than the threshold. 
	Moreover, where Lee is not specific about: reconstructing the current block based on the motion vector predictor candidate and the MVD, Zhou teaches the feature. (See Zhou, Fig. 4 and Pars. 0048 - 0050: reconstruction performed as indicated in Block 406; Par. 0092: entropy decoding component 700 reconstructs motion vector(s) according to the MVP candidate(s) in the AMVP candidate list(s) indicated by the index (or indices) and the decoded MVDs and provides motion vector(s) to the motion compensation component 710; See also Par. 0136)    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Karczewicz Chien, Lee and Zhou, before him/her, to combine the features of those references in order to achieve a method for video decoding comprising determining whether the motion vector predictor index is smaller than a threshold; decoding a motion vector difference corresponding to the motion vector predictor candidate when the motion vector predictor index is determined to be smaller than the threshold; and reconstructing the current block based on the motion vector predictor candidate and the MVD. 

 	In regard to claim 2, the combination of Karczewicz Chien, Lee and Zhou discloses: the method of claim 1, wherein the reconstructing further comprises: when the motion vector predictor index is determined to be equal to or larger than the threshold, reconstructing the current block based on the motion vector predictor candidate without the MVD, (See Zhou, Fig. 4, Pars. 0048 – 0050 and Par. 0092, as cited above in rejection of Claim1; See also Lee, Pars. 0120 - 122: encoding apparatus 100 may reconstruct or decode the encoded current image; See further Par. 0298) the MVD corresponding to the motion vector predictor candidate not being signaled in the coded video sequence. (See Lee, Par. 0119: coding parameter including information (flag, index, etc.) signaled to a decoder as syntax element encoded in an encoder, such as information whether to use a particular coding mode, index, candidate of a candidate list; information of whether or not a residual signal is present; Pars. 0187 - 0188: encoding apparatus 100 may not signal a syntax element regarding at least any one of the motion vector difference information, the encoding block flag, and the transform coefficient level to the decoding apparatus 200)  

	In regard to claim 3, the combination of Karczewicz Chien, Lee and Zhou discloses: the method of claim 1, further comprising: determining a reference picture in a reference picture list for the current block according to one of a reference index to the reference picture in the reference picture list (Karczewicz, Figs. 9 and 10, and Par. 0031: Data defining the motion vector may describe, for example… a reference picture to which the motion vector points, and/or a reference picture list (e.g., list 0 (L0), list 1 (L1) or a combined list (LC)) for the motion vector, e.g., as indicated by a prediction direction. A reference index (ref_idx) may identify the particular picture in the reference picture list to which the motion vector points. In this manner, the ref_idx syntax element serves as an index into a reference picture list, e.g., L0, L1 or LC: motion vector predictor index) and a reference picture associated with the motion vector predictor candidate. (Karczewicz, Par. 0094: motion vector predictor index used to inform a video decoder 30 where to locate the MVP in a reference picture list containing MVP candidate blocks; See also Pars. 0183 – 0185: MVP candidate list) 
 
	In regard to claim 4, the combination of Karczewicz Chien, Lee and Zhou discloses: the method of claim 1, wherein the threshold is a preset number. (Lee, Par. 0020: threshold value may be determined based on at least one of a size and a form of the current block; Pars. 0209, 0265 and 0298: predetermined threshold value means a reference value; threshold value may be represented in a form of at least one of a minimum value and a maximum value) 

	In regard to claim 5, the combination of Karczewicz Chien, Lee and Zhou discloses: the method of claim 1, wherein the threshold is signaled in the coded video sequence. (Lee, Par. 209: threshold value Th for determining whether or not to derive second motion information may be a predefined predetermined value, or may be transmitted by being included in a bitstream (i.e., video sequence)) 
 
	In regard to claim 6, the combination of Karczewicz Chien, Lee and Zhou discloses: the method of claim 1, further comprising: determining whether an inter-prediction hypothesis of a new motion vector predictor candidate is different from an inter-prediction hypothesis of the motion vector predictor candidate list. (See Lee, Pars. 0119 and 0185; See also Zhou, Pars. 0039, 0045 and 006; - (Based on those citations and interpretation of the disclosure in Par. 0039 of the instant Application, determining whether an inter- prediction hypothesis of a new motion vector predictor is different from an inter-prediction hypothesis of the motion vector predictor list by a processing circuitry, is a straightforward operation).
                     
	In regard to claim 7, the combination of Karczewicz Chien, Lee and Zhou discloses: the method of claim 1, wherein the motion vector predictor index is smaller than the threshold when the current block has one reference picture list (See Chien, Par. 0139: STMVP (Motion Vector Predictor) made available when N1 is smaller than a threshold or the predictor is different from other motion vector predictors (with smaller merge index); STMVP mode with motion vector predictors corresponding sub-PUs under ATMVP made available when N2 is smaller than another threshold; - Chien teaches: determining whether the motion vector predictor index is smaller than a threshold; See Karczewicz, Par. 0094: Upon selecting a motion vector predictor, motion estimation unit 42 may determine a motion vector predictor index (mvp_flag), which may be used to inform a video decoder (e.g., such as video decoder 30) where to locate the MVP in a reference picture list containing MVP candidate blocks; See also Par. 0104; See Lee, Pars. 0079 and 0119) 

	In regard to claim 15, the combination of Karczewicz Chien, Lee and Zhou discloses: an apparatus for video decoding, comprising processing circuitry configured to: decode prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a motion vector predictor index for selecting a motion vector predictor candidate in a motion vector predictor candidate list; determine whether the motion vector predictor index is smaller than a threshold; decode a motion vector difference (MVD) corresponding to the motion vector predictor candidate when the motion vector predictor index is determined to be smaller than the threshold; and reconstruct the current block based on the motion vector predictor candidate and the MVD. (See rationale used in rejection of Claim 1, since Claim 15 is an apparatus for video decoding drawn to the method for decoding video data in a decoder of Claim 1)   
 
	In regard to claim 16, the combination of Karczewicz Chien, Lee and Zhou discloses: the apparatus of claim 15, wherein the processing circuitry is further configured to: when the motion vector predictor index is determined to be equal to or larger than the threshold, 49 Oblon Docket No.: 523657USreconstruct the current block based on the motion vector predictor candidate, the MVD corresponding to the motion vector predictor candidate not being signaled in the coded video sequence. (See rationale used in rejection of Claim 2, since Claim 16 is an apparatus for video decoding drawn to the method for decoding video data in a decoder of Claim 2) 

	In regard to claim 18, the combination of Karczewicz Chien, Lee and Zhou discloses: a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a motion vector predictor index for selecting a motion vector predictor candidate in a motion vector predictor candidate list; determining whether the motion vector predictor index is smaller than a threshold; decoding a motion vector difference (MVD) corresponding to the motion vector predictor candidate when the motion vector predictor index is determined to be smaller than the threshold; and reconstructing the current block based on the motion vector predictor candidate and the MVD. (See rationale used in rejection of Claim 1, since Claim 18 is a non-transitory computer-readable storage medium storing a program executable by a processor to perform similar steps of decoding prediction information for a current block as recited also for the method for decoding video data in a decoder of Claim 1) 

	In regard to claim 19, the combination of Karczewicz Chien, Lee and Zhou discloses: the non-transitory computer-readable storage medium of claim 18, wherein the storing program is further to perform: when the motion vector predictor index is determined to be equal to or larger than the threshold, reconstructing the current block based on the motion vector predictor candidate without the MVD, the MVD corresponding to the motion vector predictor candidate not being signaled in the coded video sequence. (See rationale used in rejection of Claim 2, since Claim 19 is a non-transitory computer-readable storage medium storing a program executable by a processor to perform similar steps of decoding prediction information for a current block as recited also for the method for decoding video data in a decoder of Claim 2) 


10.	Claims 8 – 14 and 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz in view of Chien, Lee and Zhou, and in view of Chen et al. (US 2018/0098089 A1), hereinafter “Chen.”

 
	In regard to claim 8, the combination of Karczewicz Chien, Lee and Zhou discloses: the method of claim 1, but not the additional limitation: wherein the motion vector predictor candidate list includes a motion vector predictor candidate associated with a non-zero MVD and a motion vector predictor candidate associated with a zero MVD.
	Chen, however, teaches the concept of motion vector predictor candidate list including a motion vector predictor candidate associated with a non-zero MVD and a motion vector predictor candidate associated with a zero MVD. (See Chen, Pars. 0057 and 0130: mvp candidate list; Pars. 133 and 0177: video encoder 20 may be configured to encode and signal MV/MVD precision information for only the PU or CU that has a non-zero MVD; motion vector predictor list dependent on whether MVD is zero) 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Karczewicz Chien, Lee, Zhou and Chen, before him/her, to combine the features of those references in order to achieve a method for video decoding comprising determining whether the motion vector predictor index is smaller than a threshold; decoding a motion vector difference corresponding to the motion vector predictor candidate when the motion vector predictor index is determined to be smaller than the threshold; reconstructing the current block based on the motion vector predictor candidate and the MVD, and wherein the motion vector predictor candidate list includes a motion vector predictor candidate associated with a non-zero MVD and a motion vector predictor candidate associated with a zero MVD

	In regard to claim 9, the combination of Karczewicz Chien, Lee, Zhou and Chen discloses: a method for video decoding in a decoder, comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, (See Karczewicz, Fig. 10 and Pars. 0011, 0026: decoding prediction information, such as reference index syntax element; Pars. 0131, 0133 and 0135: prediction information for a current block of a current picture; Par. 0064: video sequence including a series of video frames or pictures) the prediction information indicating a first motion vector difference (MVD) corresponding to a first motion vector predictor candidate in a first motion vector predictor candidate list and a plurality of syntax elements associated with the first MVD, (See Chen, Abstract and Par. 0075: motion vector difference (MVD) associated with the encoded block of video data; determining a current MVD precision for the one or more syntax elements indicating the MVD; See also Par. 0057: In AMVP mode, a reference index is explicitly signaled, together with an MVP index to the MV candidate list, and the MVD information is further signaled to refine the MV information of the current PU) and no more than one of the plurality of syntax elements being context coded; (See Chen, Par. 0080: Motion estimation unit 42 may also provide context information; See also Par. 0057: no further motion vector difference (MVD) information is signalled) 
decoding the first MVD according to the plurality of syntax elements; (See Chen, Abstract: method of decoding video data, including decoding the one or more syntax elements indicating the MVD; See also Pars. 0008 and 0066) and 
reconstructing the current block based on the first MVD and the first motion vector predictor candidate. (See Zhou, Fig. 4 and Pars. 0048 - 0050: reconstruction performed as indicated in Block 406; Par. 0092: entropy decoding component 700 reconstructs motion vector(s) according to the MVP candidate(s) in the AMVP candidate list(s) indicated by the index (or indices) and the decoded MVDs and provides motion vector(s) to the motion compensation component 710; See also Par. 0136)   

	In regard to claim 10, the combination of Karczewicz Chien, Lee, Zhou and Chen discloses: the method of claim 9, wherein a total number of the plurality of syntax elements associated with the first MVD is smaller than four. (See Chen, Abstract and Par. 0075: determining a current MVD precision for the one or more syntax elements indicating the MVD; See also Par. 0057: as cited in rejection of Claim 9 and Par. 0080: Motion estimation unit 42 may also provide context information; - (i.e., no more than one of the plurality of syntax elements being context coded according to provided context information; one or more syntax elements suggests fulfillment of condition on syntax elements associated with MVD being smaller than four))   

	In regard to claim 11, the combination of Karczewicz Chien, Lee, Zhou and Chen discloses: the method of claim 9, wherein one of the plurality of syntax elements associated with the first MVD has a first component and a second component, the second component being decoded based on the first component. (See again Chen, Abstract and Pars. 0057, 0075 and Par. 0080 as cited above for Claim 10; See further Par. 0137: Video decoder 30 may receive syntax elements indicating first motion vector precision information. In response to a second block of video data meeting a condition, video decoder 30 may determine second motion vector information, the condition may be the second block being coded using merge mode; - (which suggests syntax elements associated with first MVD and having first component and second component, the second component being decoded based on the first component)   

	In regard to claim 12, the combination of Karczewicz Chien, Lee, Zhou and Chen discloses: the method of claim 9, further comprising: when the prediction information indicates a bi-directional prediction mode for the current block, (See Chen, Fig. 7 and Pars. 0018, 0109: bi-directional MV derivation) decoding a second MVD corresponding to a second motion vector predictor candidate in a second motion vector predictor candidate list based on the first MVD, (See Lee, Par. 0182: decoding apparatus 200 may perform entropy decoding on motion vector candidate index included in the bitstream to produce entropy-decoded MVD; See also Par. 0298; - (i.e., teaching of decoding a motion vector difference (MVD) corresponding to the motion vector predictor candidate)) wherein the reconstructing includes reconstructing the current block based on the first motion vector predictor candidate, the first MVD, the second motion vector predictor candidate, and the second MVD. (See Zhou, Fig. 4 and Pars. 0048 – 0050 and Par. 0136, as cited above in rejection of Claim 1, in regard to the reconstructing operation)
  
	In regard to claim 13, the combination of Karczewicz Chien, Lee, Zhou and Chen discloses: the method of claim 9, further comprising: when the prediction information indicates a first affine mode for the current block (See Lee, Par. 0309: use of affine mode by current block; See also Chen, Par. 0170) and the first motion vector predictor candidate corresponds to a first control point of the current block,48 (See Chen, Par. 0057: motion vectors associated to current blocks, which defines control points of current blocks) Oblon Docket No.: 523657USdecoding a third MVD corresponding to a third motion vector predictor candidate based on the first MVD, the third motion vector predictor candidate corresponding to a second control point of the current block, (See Chen, Abstract: method of decoding video data, including decoding the one or more syntax elements indicating the MVD; See also Pars. 0008 and 0066)  wherein the reconstructing includes reconstructing the current block based on the first motion vector predictor candidate, the first MVD, the third motion vector predictor candidate, and the third MVD. (See Zhou, Fig. 4 and Pars. 0048 - 0050: reconstruction performed as indicated in Block 406; Par. 0092: entropy decoding component 700 reconstructs motion vector(s) according to the MVP candidate(s) in the AMVP candidate list(s) indicated by the index (or indices) and the decoded MVDs and provides motion vector(s) to the motion compensation component 710; See also Par. 0136) 
 
	In regard to claim 14, the combination of Karczewicz Chien, Lee, Zhou and Chen discloses: the method of claim 9, further comprising: when the prediction information indicates a second affine mode with bi-directional prediction for the current block, (See Lee, Par. 0309: use of affine mode by current block; See also Chen, Par. 0170; - prediction information indicates a first affine mode for the current block; See further Chen, Fig. 7 and Pars. 0018, 0109: bi-directional MV derivation) decoding a fourth MVD corresponding to a fourth motion vector predictor candidate in a fourth motion vector predictor candidate list based on the first MVD, the fourth motion vector predictor candidate and the first motion vector predictor candidate corresponding to a same control point of the current block, (See Chen, Abstract: method of decoding video data, including decoding the one or more syntax elements indicating the MVD; See also Pars. 0008 and 0066); - (Follow rationale applied above for decoding a third MVD corresponding to a third motion vector predictor candidate based on the first MVD, the third motion vector predictor candidate corresponding to a second control point of the current block) wherein the reconstructing includes reconstructing the current block based on the first motion vector predictor candidate, the first MVD, the fourth motion vector predictor candidate, and the fourth MVD. (The rationale applied above for Claim 13 also applies, mutatis mutandis to the instant claim in regard to the reconstruction process) 

 	In regard to claim 17, the combination of Karczewicz Chien, Lee, Zhou and Chen discloses: an apparatus for video decoding, comprising processing circuitry configured to: decode prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a first motion vector difference (MVD) corresponding to a first motion vector predictor candidate in a first motion vector predictor candidate list and a plurality of syntax elements associated with the first MVD, and no more than one of the plurality of syntax elements being context coded; decode the first MVD according to the plurality of syntax elements; and reconstruct the current block based on the first MVD and the first motion vector predictor candidate. (See rationale used in rejection of Claim 9, since Claim 17 is an apparatus for video decoding drawn to the method for video decoding video data in a decoder of Claim 9)  
 
	In regard to claim 20, the combination of Karczewicz Chien, Lee and Zhou discloses: a non-transitory computer-readable storage medium storing a program executable by at least one processor to perform: decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating a first motion vector difference (MVD) corresponding to a first motion vector predictor candidate in a first motion vector predictor candidate list and a plurality of syntax elements associated with the first MVD, and no more than one of the plurality of syntax elements being context coded; decoding the first MVD according to the plurality of syntax elements; and reconstructing the current block based on the first MVD and the first motion vector predictor candidate. (See rationale used in rejection of Claim 9, since Claim 20 is an apparatus for video decoding drawn to the method for video decoding video data in a decoder of Claim 9)


References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Park et al. (US 2020/0296414 A1) teaches Image decoding method and apparatus based on inter-prediction in image coding system.
Park et al. (US 2020/0260072 A1) teaches Image coding method using history-based motion information and apparatus for the same.
Li et al. (US 2015/0195562 A1) teaches Adaptive Motion vector resolution signaling for video coding.
Chien et al. (US 2018/0091816 A1) teaches Motion vector for video coding.
Pang et al. (US 2016/0337662 A1) teaches Storage and Signaling Resolutions of Motion Vectors.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487